                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00303-RJC-DCK
 USA                                        )
                                            )
    v.                                      )                  ORDER
                                            )
 EMMANUEL HARGROVE GUY (1)                  )
                                            )

         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018, (Doc. No. 106), and the

government’s response in opposition, (Doc. No. 107).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. However, the defendant was released from BOP custody on or about

February 2, 2021. (Doc. No. 115: Petition at 1).

         IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 106), is DISMISSED as moot.



                                                Signed: August 16, 2021




     Case 3:16-cr-00303-RJC-DCK Document 125 Filed 08/16/21 Page 1 of 1
